Exhibit 10.6

AMERICAN CAPITAL AGENCY CORP.

15,000,000 SHARES OF COMMON STOCK

CONTROLLED EQUITY OFFERINGSM

SALES AGREEMENT

November 8, 2010

CANTOR FITZGERALD & CO.

499 Park Avenue

New York, New York 10022

Ladies and Gentlemen:

AMERICAN CAPITAL AGENCY CORP., a Delaware corporation (the “Company”), and
American Capital Agency Management, LLC, a Delaware limited liability company
and manager of the Company (the “Manager”), confirm their respective agreements
(this “Agreement”) with Cantor Fitzgerald & Co. (“CF&Co”), as follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through CF&Co, acting as agent and/or
principal, (a) up to 15,000,000 shares (the “Shares”) of the Company’s common
stock, par value $0.01 per share (the “Common Stock”). Notwithstanding anything
to the contrary contained herein, the parties hereto agree that compliance with
the limitation set forth in this Section 1 on the number of Shares issued and
sold under this Agreement shall be the sole responsibility of the Company, and
CF&Co shall have no obligation in connection with such compliance. The issuance
and sale of Shares through CF&Co will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement (as defined below) to issue the Shares.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission an automatic shelf registration statement
on Form S-3 (File No. 333-170374), including a base prospectus dated November 4,
2010, relating to certain securities, including the Shares, to be issued from
time to time by the Company, and which incorporates by reference documents that
the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company has prepared a
prospectus supplement specifically relating to the Shares (the “Prospectus
Supplement”) to the base prospectus included as part of such registration
statement. The Company has furnished to CF&Co, for use by CF&Co, copies of the
prospectus included as part of such registration statement, as supplemented by
the Prospectus Supplement, relating to the Shares. Except where the context
otherwise requires, such registration statement, on each date and time that such
registration statement and any post-effective amendment thereto became or
becomes effective, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to Rule
424(b) under the Securities Act or



--------------------------------------------------------------------------------

deemed to be a part of such registration statement pursuant to Rule 430B or
462(b) of the Securities Act, is herein called the “Registration Statement.” The
base prospectus, including all documents incorporated therein by reference,
included in the Registration Statement, as it may be supplemented by the
Prospectus Supplement, in the form in which such prospectus and/or Prospectus
Supplement have most recently been filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act, together with any “issuer free
writing prospectus,” as defined in Rule 433 of the Securities Act Regulations
(“Rule 433”), relating to the Shares that (i) is required to be filed with the
Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) (“Issue Free Writing Prospectus”), is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to either the Electronic Data Gathering Analysis
and Retrieval System or Interactive Data Electronic Applications (collectively
“IDEA”).

2. Placements. Each time that the Company wishes to issue and sell the Shares
hereunder (each, a “Placement”), it will notify CF&Co by e-mail notice (or other
method mutually agreed to in writing by the parties) (a “Placement Notice”)
containing the parameters in accordance with which it desires the Shares to be
sold, which shall at a minimum include the number of Shares to be issued (the
“Placement Shares”), the time period during which sales are requested to be
made, any limitation on the number of Shares that may be sold in any one Trading
Day (as defined in Section 3) and any minimum price below which sales may not be
made, a form of which containing such minimum sales parameters necessary is
attached hereto as Schedule 1. The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 2A (with a copy to the
distribution list for the Company listed on Schedule 2B), and shall be addressed
to each of the individuals from CF&Co set forth on Schedule 2C, as such Schedule
2C may be amended from time to time. The Placement Notice shall be effective
upon receipt by CF&Co unless and until (i) in accordance with the notice
requirements set forth in Section 4, CF&Co declines to accept the terms
contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Placement Shares have been sold, (iii) in accordance with the notice
requirements set forth in Section 4, the Company suspends or terminates the
Placement Notice, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) the
Agreement has been terminated under the provisions of Section 12. The amount of
any discount, commission or other compensation to be paid by the Company to
CF&Co in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 3. It is expressly acknowledged
and agreed that neither the Company nor CF&Co will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to CF&Co and CF&Co does not decline such
Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein. In the event of a conflict between the terms
of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.

3. Sale of Placement Shares by CF&Co. Subject to the terms and conditions herein
set forth, upon the Company’s issuance of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, CF&Co, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal

 

2



--------------------------------------------------------------------------------

laws, rules and regulations and the rules of the Nasdaq Stock Market LLC and the
Nasdaq Global Select Market (“NASDAQ”) to sell such Placement Shares up to the
amount specified, and otherwise in accordance with the terms of such Placement
Notice. CF&Co will provide written confirmation to the Company (including by
e-mail correspondence to each of the individuals of the Company set forth on
Schedule 2) no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to CF&Co pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by CF&Co (as set forth in
Section 5(a)) from the gross proceeds that it receives from such sales. CF&Co
may sell Placement Shares by any method permitted by law deemed to be an “at the
market” offering as defined in Rule 415 of the Securities Act, including without
limitation sales made directly on NASDAQ, on any other existing trading market
for the Common Stock or to or through a market maker. CF&Co may also sell
Placement Shares in privately negotiated transactions, as shall be agreed by the
Company and CF&Co. The Company acknowledges and agrees that (i) there can be no
assurance that CF&Co will be successful in selling Placement Shares, and
(ii) CF&Co will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by CF&Co to use its commercially reasonable efforts consistent with
its normal trading and sales practices to sell such Placement Shares as required
under this Section 3. For the purposes hereof, “Trading Day” means any day on
which the Company’s Common Stock is purchased and sold on the principal market
on which the Common Stock is listed or quoted.

4. Suspension of Sales. The Company or CF&Co may, upon notice to the other party
in writing (including by e-mail correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or e-mail correspondence to each of the individuals of
the other party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice. Each of the Parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd ) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by CF&Co at which
such Placement Shares were sold, after deduction for (i) CF&Co’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting CF&Co’s or its designee’s account (provided CF&Co
shall have given the Company written notice of such designee prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto, which Placement Shares, in all
cases, shall be freely tradeable, transferable, and

 

3



--------------------------------------------------------------------------------

registered shares. On each Settlement Date, CF&Co will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. The Company agrees that if the Company defaults in its
obligation to deliver Placement Shares on a Settlement Date, that in addition to
and in no way limiting the rights and obligations set forth in Section 10(a)
(Indemnification and Contribution) hereto, it will (i) hold CF&Co harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to CF&Co any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, CF&Co that as of the date of this Agreement and as
of each Representation Date (as defined in Section 8(m) below) on which a
certificate is required to be delivered pursuant to Section 8(m) of this
Agreement and as of the time of each sale of any Shares pursuant to this
Agreement (each, an “Applicable Time”), as the case may be:

(a) Status as a Well-Known Seasoned Issuer. (A) At the time of filing the
Registration Statement on November 4, 2010, (B) at the time of the most recent
amendment thereto for the purposes of complying with Section 10(a)(3) of the
Securities Act (whether such amendment was by post-effective amendment,
incorporated report filed pursuant to Section 13 or 15(d) of the Exchange Act or
form of prospectus), (C) at the time the Company or any person acting on its
behalf (within the meaning, for this clause only, of Rule 163(c) of the
Securities Act ) made any offer relating to the Shares in reliance on the
exemption of Rule 163 of the Securities Act and (D) at the date hereof, the
Company was and is a “well-known seasoned issuer” as defined in Rule 405 of the
Securities Act (“Rule 405”), including not having been and not being an
“ineligible issuer” as defined in Rule 405. The Registration Statement is an
“automatic shelf registration statement,” as defined in Rule 405, and the
Shares, since their registration on the Registration Statement, have been and
remain eligible for registration by the Company on a Rule 405 “automatic shelf
registration statement”. The Company has not received from the Commission any
notice pursuant to Rule 401(g)(2) of the Securities Act objecting to the use of
the automatic shelf registration statement form.

At the time of filing the Registration Statement on November 4, 2010, at the
earliest time thereafter that the Company made a bona fide offer (within the
meaning of Rule 164(h)(2) of the Securities Act ) of the Shares and at the date
hereof, the Company was not and is not an “ineligible issuer,” as defined in
Rule 405.

(b) Registration Statement, Prospectus and Disclosure at Time of Sale. The
Registration Statement became effective upon filing under Rule 462(e) of the
Securities Act (“Rule 462(e)”) on November 4, 2010, and any post-effective
amendment thereto also became effective upon filing under Rule 462(e). No stop
order suspending the effectiveness of the Registration Statement has been issued
under the Securities Act and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, are contemplated
by the Commission, and any request on the part of the Commission with respect to
the Registration Statement for additional information has been complied with.

Any offer that is a written communication relating to the Shares made by the
Company or any person acting on its behalf (within the meaning, for this
paragraph only, of Rule 163(c) of the Securities Act) prior to the filing of the
original Registration Statement on November 4, 2010 has been filed with the
Commission in accordance with the exemption provided by Rule 163 of the
Securities Act (“Rule 163”) and otherwise complied with the requirements of Rule
163, including without limitation the legending requirement, to qualify such
offer for the exemption from Section 5(c) of the Securities Act provided by Rule
163.

 

4



--------------------------------------------------------------------------------

At each respective time the Registration Statement became effective, at each
deemed effective date with respect to CF&Co pursuant to Rule 430B(f)(2) of the
Securities Act and as of each Settlement Date, the Registration Statement
complied and will comply in all material respects with the requirements of the
Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

Neither the Prospectus nor any amendments or supplements thereto, at the time
the Prospectus or any such amendment or supplement was issued, as of the date
hereof, each Applicable Time, each Settlement Date and as of each Representation
Date included or will include an untrue statement of a material fact or omitted
or will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

The Prospectus complied when so filed in all material respects with the
Securities Act and each Prospectus furnished to CF&Co for use in connection with
the offering of the Shares was identical to the electronically transmitted
copies thereof filed with the Commission pursuant to IDEA, except to the extent
permitted by Regulation S-T.

Each Issuer Free Writing Prospectus, as of its issue date and at all subsequent
times through the completion of the public offer and sale of the Shares or until
any earlier date that the issuer notified or notifies CF&Co otherwise, did not,
does not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any document incorporated by reference therein and any
preliminary or other prospectus deemed to be a part thereof that has not been
superseded or modified.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement, the Prospectus or
any amendments or supplements thereto or any Issuer Free Writing Prospectus made
in reliance upon and in conformity with written information furnished to the
Company by CF&Co expressly for use therein.

(c) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, at
the time they were or hereafter are filed with the Commission, complied or will
comply in all material respects with the requirements of the Exchange Act.

(d) Independent Accountants. Ernst & Young LLP, who certified the financial
statements included or incorporated by reference in the Registration Statement
and the Prospectus, is an independent public accounting firm as required by the
Securities Act, the Exchange Act and the Public Company Accounting Oversight
Board (United States).

(e) Financial Statements. The financial statements included or incorporated by
reference in the Registration Statement and the Prospectus, together with the
related notes, present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of operations
and comprehensive income, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; said financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. The selected financial data incorporated by reference in the
Registration Statement and the Prospectus present fairly the information shown
therein and was compiled on a basis consistent with that of the audited
financial statements included or incorporated by reference in the Registration
Statement. Any disclosures contained in the Registration Statement or the
Prospectus, or incorporated by reference therein, regarding

 

5



--------------------------------------------------------------------------------

“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G under the Exchange Act
and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable.

(f) No Material Adverse Change in Business. Since the date as of which
information is given in the Prospectus (exclusive of any supplements thereto
subsequent to its date), except as otherwise stated therein, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings and business affairs or business prospects of the Company together with
its consolidated subsidiaries, all of which are listed on Schedule 4 attached
hereto (each, a “Subsidiary,” and collectively, the “Subsidiaries”), considered
as one enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or any of its Subsidiaries, other than those in the ordinary course
of business, which are material with respect to the Company and its Subsidiaries
considered as one enterprise, (C) there has been no obligation, contingent or
otherwise, directly or indirectly incurred by the Company or any of its
Subsidiaries considered as one enterprise that could reasonably be likely to
have a Material Adverse Effect and (D) except for regular quarterly dividends on
the Common Stock, there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

(g) Good Standing of the Company. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Registration
Statement and the Prospectus and to enter into and perform its obligations under
this Agreement; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure, individually or
in the aggregate, so to qualify or to be in good standing would not result in a
Material Adverse Effect.

(h) Good Standing of Subsidiaries. Each Subsidiary is duly incorporated or
organized and is validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with requisite power and
authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement and the Prospectus, and to consummate
the transactions contemplated hereby. Each Subsidiary is duly qualified as a
foreign corporation, limited liability company, partnership or trust to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Registration Statement and the Prospectus, all of the
issued and outstanding equity interests in each Subsidiary have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company, directly or indirectly, free and clear of any security
interests, mortgages, pledges, liens, encumbrances, claims or equitable
interests; none of the outstanding equity interests in any Subsidiary was issued
in violation of, or subject to, any preemptive right, co-sale right,
registration right, right of first refusal or other similar rights of equity
holders or any other person arising by operation of law, under the
organizational documents of each Subsidiary, under any agreement to which any
Subsidiary is a party or otherwise. The Company does not own or control,
directly or indirectly, any equity interest in any corporation, joint venture,
limited liability company, association or other entity other than the
Subsidiaries. The Company does not, and did not as of September 30, 2010, have
any “significant subsidiaries” (as defined in Rule 1-02(w) of Regulation S-X).

(i) Capitalization. As of November 4, 2010, (A) 150,000,000 shares of Common
Stock were authorized for issuance, of which 52,191,805 shares were issued and
outstanding and (B) 10,000,000 shares of preferred stock, par value $0.01 per
share of the Company were authorized for issuance, none of

 

6



--------------------------------------------------------------------------------

which were issued or outstanding. The issued and outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and non-assessable; none of the outstanding shares of capital stock was
issued in violation of the preemptive or other similar rights of any
securityholder of the Company. Except as disclosed in the Registration Statement
and the Prospectus, there are no outstanding (A) securities or obligations of
the Company or any of the Subsidiaries convertible into or exchangeable for any
equity interests of the Company or any such Subsidiary, (B) warrants, rights or
options to subscribe for or purchase from the Company or any such Subsidiary any
such equity interests or any such convertible or exchangeable securities or
obligations or (C) obligations of the Company or any such Subsidiary to issue
any equity interests, any such convertible or exchangeable securities or
obligation, or any such warrants, rights or options. The Company’s Common Stock
has been registered pursuant to Section 12(b) of the Exchange Act and is
authorized for trading on the NASDAQ Global Select Market, and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock from NASDAQ, nor has the Company received any
notification that the Commission or NASDAQ is contemplating terminating such
registration or listing. The Company is in compliance with the current listing
standards of NASDAQ.

(j) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company. This Agreement conforms in all material
respects to the description thereof in the Registration Statement and the
Prospectus.

(k) Description of Shares. The Shares conform to all statements relating thereto
contained in the Registration Statement and the Prospectus and such descriptions
conform to the rights set forth in the instruments defining the same; no holder
of the Shares will be subject to personal liability by reason of being such a
holder.

(l) Absence of Defaults and Conflicts. The Company is not in violation of its
Amended and Restated Certificate of Incorporation (“Charter”) or its Amended and
Restated Bylaws (“Bylaws”). No Subsidiary is in violation of its organizational
documents (including, without limitation, partnership and limited liability
company agreements). Neither the Company nor any of its Subsidiaries is in
default in the performance or observance (nor has any event occurred which with
notice, lapse of time or both would constitute a default in the observance or
performance) of any obligation, agreement, covenant or condition contained in
any contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary may be bound, or
to which any of the property or assets of the Company or any Subsidiary is
subject (collectively, “Agreements and Instruments”), except for such defaults
that would not result in a Material Adverse Effect; and the execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated herein (including the issuance and sale of the Shares
and the use of the proceeds from the sale of the Shares as described in the
Registration Statement and the Prospectus under the caption “Use of Proceeds”)
and compliance by the Company with its obligations hereunder and thereunder have
been duly authorized by all necessary corporate action and do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any
Subsidiary pursuant to, the Agreements and Instruments (except for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not result in a Material Adverse Effect), nor will such
action result in any violation of the provisions of the Charter or Bylaws of the
Company or the organizational documents of any Subsidiary (including, without
limitation, partnership and limited liability company operating agreements), any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any Subsidiary or any of their assets,
properties or operations. As used herein, a “Repayment Event” means any event or
condition which

 

7



--------------------------------------------------------------------------------

gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any Subsidiary.

(m) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company (without
further inquiry), threatened, against or affecting the Company or any
Subsidiary, which is required to be disclosed in the Registration Statement or
the Prospectus (other than as disclosed therein), or which would reasonably be
expected to result in a Material Adverse Effect, or which would reasonably be
expected to materially and adversely affect the properties or assets thereof or
the consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder; the aggregate of all
pending legal or governmental proceedings to which the Company or any Subsidiary
is a party or of which any of their respective property or assets is the subject
which are not described in the Registration Statement, including ordinary
routine litigation incidental to the business, would not, individually or in the
aggregate, result in a Material Adverse Effect.

(n) Accuracy of Exhibits. There are no contracts or documents that are required
to be described in the Registration Statement or the Prospectus or the documents
incorporated by reference therein or to be filed as exhibits thereto which have
not been described in all material respects and filed as required by Item 601(b)
of Regulation S-K under the Securities Act. The copies of all contracts,
agreements, instruments and other documents (including governmental licenses,
authorizations, permits, consents and approvals and all amendments or waivers
relating to any of the foregoing) that have been furnished to CF&Co or its
counsel are complete and genuine and include all material collateral and
supplemental agreements thereto.

(o) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is required in connection with the offering,
issuance or sale of the Shares hereunder or the consummation of the transactions
contemplated by this Agreement, except such as have been already obtained or as
may be required under the Securities Act or state securities laws or the rules
of the Financial Industry Regulatory Authority, Inc. (the “FINRA”).

(p) Absence of Manipulation. Other than permitted activity pursuant to
Regulation M under the Exchange Act, neither the Company nor any of its
affiliates, as such term is defined in Rule 501(b) under the Securities Act
(each, an “Affiliate”), has taken, nor will the Company or any of its Affiliates
take, directly or indirectly, any action that is designed to, has constituted or
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares.

(q) Possession of Licenses and Permits. The Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations issued by
the appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them as described in the
Registration Statement and the Prospectus (collectively, the “Intangibles”),
except where the failure so to possess is not reasonably likely to, individually
or in the aggregate, result in a Material Adverse Effect; the Company and its
Subsidiaries are in compliance with the terms and conditions of all such
Intangibles, except where the failure so to comply would not, individually or in
the aggregate, result in a Material Adverse Effect; all of the Intangibles are
valid and in full force and effect, except when the invalidity of such
Intangibles or the failure of such Intangibles to be in full force and effect is
not reasonably likely to, individually or in the aggregate, result in a Material
Adverse Effect; the Company and its Subsidiaries have not received any notice of
proceedings relating to the revocation or modification of any such Intangibles
which, individually or in the aggregate, if the subject of an

 

8



--------------------------------------------------------------------------------

unfavorable decision, ruling or finding, would be reasonably likely to result in
a Material Adverse Effect; the Company and its Subsidiaries have not violated or
received written notice of any infringement of or conflict with (and the Company
does not know of any such infringement of or conflict with) asserted rights of
others with respect to any such Intangibles, except where the infringement of or
conflict with is not reasonably likely to, individually or in the aggregate,
result in a Material Adverse Effect.

(r) Personal Property. Neither the Company nor any Subsidiary owns any real
property or holds any real property lease. The Company and its Subsidiaries have
good title to all personal property, if any, owned by them, in each case, free
and clear of all liens, security interests, pledges, charges, encumbrances,
mortgages and defects, except as are disclosed in the Registration Statement and
the Prospectus or as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(s) Investment Company Act. The Company is not required to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

(t) Registration Rights. Except as disclosed in the Registration Statement and
the Prospectus or which have been waived, there are no persons with registration
or other similar rights to have any equity or debt securities, including
securities that are convertible into or exchangeable for equity securities,
registered pursuant to the Registration Statement or otherwise registered by the
Company under the Securities Act; no person has a right of participation, first
refusal or similar right with respect to the sale of the Shares by the Company.

(u) Accounting Controls and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) receipts and
expenditures are being made only in accordance with management’s general or
specific authorization; (D) access to assets is permitted only in accordance
with management’s general or specific authorization; and (E) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Registration Statement and the Prospectus, since the
end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
The Company and its Subsidiaries, considered as one enterprise, have established
and currently maintain disclosure controls and procedures that comply with Rule
13a-15 under the Exchange Act and the Company has determined that such
disclosure controls and procedures are effective in compliance with Rule 13a-15
under the Exchange Act.

(v) No Commissions. Neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or understanding with any person (other than as
contemplated by this Agreement) that would give rise to a valid claim against
the Company or any of its Subsidiaries or CF&Co for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Shares by CF&Co under this Agreement.

(w) Actively-Traded Security. The Common Stock is an “actively-traded security”
exempted from the requirements of Rule 101 of Regulation M under the Exchange
Act by subsection (c)(1) of such rule.

 

9



--------------------------------------------------------------------------------

(x) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

(y) Payment of Taxes. All tax returns of the Company and its Subsidiaries
required by law to be filed have been filed and all taxes shown by such returns
or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. The charges, accruals and reserves
on the books of the Company in respect of any income and corporation tax
liability for any years not finally determined are adequate to meet any
assessments or re-assessments for additional income tax for any years not
finally determined, except to the extent of any inadequacy that would not result
in a Material Adverse Effect.

(z) Absence of Transfer Taxes. There are no transfer taxes or other similar fees
or charges under federal law or the laws of any state, or any political
subdivision thereof, required to be paid in connection with the execution and
delivery of this Agreement or the sale by the Company of the Shares under this
Agreement.

(aa) Insurance. The Company and its Subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company has no reason to believe that
it or any Subsidiary will not be able (A) to renew its existing insurance
coverage as and when such policies expire or (B) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect. Neither the Company nor any Subsidiary has been denied any
material insurance coverage which it has sought or for which it has applied.

(bb) Statistical and Market-Related Data. The statistical and market-related
data included in the Registration Statement and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate as of
the respective dates of such documents, and the Company has obtained the written
consent to the use of such data from such sources to the extent required.

(cc) Foreign Corrupt Practices Act. None of the Company, any Subsidiary or, to
the knowledge of the Company, any director, officer, agent, employee, Affiliate
or other person acting on behalf of the Company or any of its Subsidiaries, is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA. The Company and the Subsidiaries have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(dd) Money Laundering Laws. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money

 

10



--------------------------------------------------------------------------------

laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.

(ee) OFAC. None of the Company, any Subsidiary or, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or person acting on
behalf of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(ff) Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries on the one hand, and the
directors, officers, trustees, managers, stockholders, partners, customers or
suppliers of the Company or any of the Subsidiaries on the other hand, which
would be required by the Securities Act or to be described in the Registration
Statement and the Prospectus, which is not so described.

(gg) Noncompetition; Nondisclosure. Neither the Company nor any officer of the
Company is subject to any noncompete, nondisclosure, confidentiality,
employment, consulting or similar arrangement that would be violated by the
present or proposed business activities of the Company as described in the
Registration Statement and the Prospectus.

(hh) Pending Proceedings and Examinations. The Registration Statement is not the
subject of a pending proceeding or examination under Section 8(d) or 8(e) of the
Securities Act, and the Company is not the subject of a pending proceeding under
Section 8A of the Securities Act in connection with the offering of the Shares.

(ii) REIT Status. Commencing with its initial taxable year ended December 31,
2008, the Company has been organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust
(“REIT”) under the Internal Revenue Code of 1986, as amended, and the
regulations and published interpretations thereunder (collectively, the “Code”),
and the Company’s current and proposed method of operations as described in the
Registration Statement and the Prospectus will enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code for its
taxable year ending December 31, 2010 and thereafter. No transaction or other
event has occurred that could cause the Company to not be able to qualify as a
REIT for its taxable year ending December 31, 2010 or future taxable years.
Except as otherwise disclosed in the Registration Statement and the Prospectus,
the Company and each of its Subsidiaries have no intention of changing their
operations or engaging in activities that would cause the Company to fail to
qualify, or make economically undesirable the Company’s continued qualification,
as a REIT under the Code.

(jj) Tax Opinion. With respect to each legal opinion as to federal income tax
matters provided to CF&Co pursuant to Section 8(n) hereof, the Company’s
representatives have discussed with its counsel, Skadden, Arps, Slate, Meagher &
Flom LLP, the officer’s certificate supporting each such opinion, and where
representations in such officer’s certificate involve terms defined in the Code,
the Treasury regulations thereunder, published rulings of the Internal Revenue
Service or other relevant authority, the Company’s representatives are satisfied
after their discussions with their counsel in their understanding of such terms
and are capable of making such representations.

 

11



--------------------------------------------------------------------------------

(kk) Description of Organization and Method of Operations. The description of
the Company’s organization and current and proposed method of operations and its
qualification and taxation as a REIT set forth in the Registration Statement and
the Prospectus is accurate in all material respects and presents fairly the
matters referred to therein. The Company’s conflicts of interest, operating
policies, investment guidelines and operating restrictions described or
incorporated by reference in the Registration Statement and the Prospectus
accurately reflect in all material respects the guidelines and policies of the
Company with respect to the operation of its business, and no material deviation
from such guidelines or policies is currently contemplated.

(ll) Director Independence. Each of the independent directors (or independent
director nominees, once appointed, if applicable) named in the Registration
Statement and Prospectus satisfies the independence standards established by
NASDAQ and, with respect to members of the Company’s audit committee, the
enhanced independence standards contained in Rule 10A-3(b)(1) promulgated by the
Commission under the Exchange Act.

(mm) Broker/Dealer Status. The Company is not required to register as a “broker”
or “dealer” in accordance with the provisions of the Exchange Act and does not,
directly or indirectly through one or more intermediaries, control or have any
other association with (within the meaning of Article I of the By-laws of the
FINRA) any member firm of the FINRA. No relationship, direct or indirect, exists
between or among the Company, on the one hand, and the directors, officers or
stockholders of the Company, on the other hand, which is required by the rules
of the FINRA to be described in the Registration Statement and the Prospectus,
which is not so described.

(nn) Dividends/Distributions. Except as disclosed in the Registration Statement
and the Prospectus, no Subsidiary is currently prohibited, directly or
indirectly, from paying any dividends or distributions to the Company to the
extent permitted by applicable law, from making any other distribution on such
Subsidiary’s issued and outstanding capital stock or other equity interests,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of the property or assets of such Subsidiary to
the Company.

(oo) No Unauthorized Use of Prospectus. The Company has not distributed and,
prior to the later to occur of (i) the final Settlement Date and (ii) completion
of the distribution of the Shares, will not distribute any prospectus (as such
term is defined in the Securities Act) in connection with the offering and sale
of the Shares other than the Prospectus.

(pp) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement or the Prospectus has been made or
reaffirmed with approval of an executive officer of the Company and with actual
knowledge by such executive officer that the statement was false or misleading.

(qq) CF&Co Purchases. The Company acknowledges and agrees that CF&Co has
informed the Company that CF&Co may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that (i) no
such purchase or sales shall take place while a Placement Notice is in effect
(except to the extent CF&Co may engage in sales of Placement Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by CF&Co.

7. Representations and Warranties by the Manager. The Manager represents and
warrants to, and agrees with, CF&Co that as of the date of this Agreement and as
of each Representation Date (as

 

12



--------------------------------------------------------------------------------

defined in Section 8(m) below) on which a certificate is required to be
delivered pursuant to Section 8(m) of this Agreement and as of each Applicable
Time, as the case may be:

(a) Good Standing of the Manager. The Manager has been duly formed and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware and has power and authority to conduct its business as
described in the Registration Statement and the Prospectus and to enter into and
perform its obligations under this Agreement; and the Manager is duly qualified
as a foreign limited liability company to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify or to be in good standing would
not result in a Material Adverse Effect.

(b) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Manager and constitutes a valid and binding
agreement of the Manager enforceable in accordance with its terms, except in
each case as may be limited by (A) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or thereafter in effect relating to
creditors’ rights generally and (B) general equitable principles and the
discretion of the court before which any proceeding therefor may be brought.

(c) Absence of Defaults and Conflicts. The Manager is not in violation of its
organizational documents or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Manager is a party or by which it may
be bound, or to which any of the property or assets of the Manager is subject
(collectively, the “Manager Agreements and Instruments”), or in violation of any
law, statute, rule, regulation, judgment, order or decree, except for such
violations or except for such defaults that would not result in a material
adverse effect on the condition, financial or otherwise, or in the business
affairs, business prospects or regulatory status of the Manager, whether or not
arising in the ordinary course of business, or that would otherwise prevent the
Manager from carrying out its obligations under this Agreement (a “Manager
Material Adverse Effect”). The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated herein and in
the Registration Statement and the Prospectus and compliance by the Manager with
its obligations under this Agreement do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Manager pursuant to the Manager Agreements and Instruments, nor will such action
result in any violation of the provisions of the limited liability company
operating agreement or other organizational documents of the Manager or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Manager or any of its assets, properties or operations,
except as would not result in a Manager Material Adverse Effect.

(d) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Manager,
threatened, against or affecting the Manager, except for such matters that could
not, individually or in the aggregate, result in a Manager Material Adverse
Effect.

(e) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is required in connection with the offering or
sale of the Shares hereunder or the consummation of the transactions
contemplated by this Agreement, except such as have been already obtained or as
may be required under the Securities Act or state securities laws or the rules
of the FINRA.

 

13



--------------------------------------------------------------------------------

(f) Financial Resources. The Manager has the financial and other resources
available to it necessary for the performance of its services and obligations as
contemplated in the Registration Statement and the Prospectus and under this
Agreement and the Management Agreement between the Company and the Manager,
dated May 20, 2008 (the “Management Agreement”).

(g) Possession of Licenses and Permits. The Manager possesses such Intangibles
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct its business as described in the Registration
Statement and the Prospectus, except where the failure so to possess would not,
individually or in the aggregate, result in a Manager Material Adverse Effect;
the Manager is in compliance with the terms and conditions of all such
Intangibles, except where the failure so to comply would not, individually or in
the aggregate, result in a Manager Material Adverse Effect; all of the
Intangibles are valid and in full force and effect, except when the invalidity
of such Intangibles or the failure of such Intangibles to be in full force and
effect would not have a Manager Material Adverse Effect; and the Manager has not
received any notice of proceedings relating to the revocation or modification of
any such Intangibles which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would result in a Manager Material
Adverse Effect.

(h) Employment; Noncompetition; Nondisclosure. Except for any transfer of
employees of American Capital, Ltd. (“ACAS”) to the Manager or as otherwise
disclosed in the Registration Statement and the Prospectus, the Manager has not
been notified that any executive officer of the Company or the Manager plans to
terminate his or her employment with the Manager or ACAS, as applicable.

(i) Investment Advisers Act. The Manager is not prohibited by the Investment
Advisers Act of 1940, as amended (the “Advisers Act”), or the rules and
regulations thereunder, from performing its obligations under the Management
Agreement as described in the Registration Statement and the Prospectus; and the
Manager is not registered and is not required to register as an investment
adviser under the Advisers Act.

8. Covenants of the Company and the Manager. The Company and the Manager
covenant and agree with CF&Co that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by CF&Co under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify CF&Co promptly, and confirm the
notice in writing, of the time when (A) any amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any supplement to the Prospectus
has been filed, (B) of the receipt of any comments from the Commission, and
(C) of any request by the Commission for any amendment to the Registration
Statement or supplement of the Prospectus or for additional information,
(ii) the Company will prepare and file with the Commission any amendments to the
Registration Statement or supplements to the Prospectus that may be necessary or
advisable in connection with the distribution of the Placement Shares; (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to CF&Co within a reasonable period of time
before the filing and the Company will furnish to CF&Co at or prior to the time
of filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via IDEA; and (iv) the Company will effect the
filings required under Rule 424(b) of the Securities Act, including any
amendments or supplements to the Prospectus, in the manner and within the time
period required by Rule 424(b) (without reliance on Rule 424(b)(8) of the
Securities Act).

 

14



--------------------------------------------------------------------------------

(b) Notice of Commission Stop Orders. The Company will advise CF&Co, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and,
during any period in which prospectus relating to any Placement Shares is
required to be delivered by CF&Co under the Securities Act with respect to a
pending sale of the Placement Shares (including in circumstances where such
requirement may be pursuant to Rule 172 under the Securities Act), it will make
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain the lifting thereof at the earliest possible moment if such a stop order
should be issued.

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by CF&Co
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, so far as necessary to permit the continuance of sales of the Placement
Shares during such period in accordance with the provisions hereof and the
Prospectus, and to file on or before their respective due dates all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any
other provision of or under the Exchange Act. If during such period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify CF&Co, and confirm the notice
in writing, to suspend the offering of Placement Shares during such period and
the Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by CF&Co under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its best efforts to cause the
Placement Shares to be listed on NASDAQ or other national securities exchanges
on which the Common Stock is then listed, and to qualify the Placement Shares
for sale under the securities laws of such jurisdictions as CF&Co reasonably
designates and to continue such qualifications in effect so long as required for
the distribution of the Placement Shares; provided, however, that the Company
shall not be required in connection therewith to qualify as a foreign
corporation or dealer in securities or file a general consent to service of
process in any jurisdiction, or subject itself to taxation in any jurisdiction
in which it is not so subject.

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to CF&Co and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as CF&Co may
from time to time reasonably request and, at CF&Co’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may

 

15



--------------------------------------------------------------------------------

be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to CF&Co to the extent such document is
available on IDEA.

(f) Earnings Statement. The Company will timely file such reports pursuant to
the Exchange Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement for the purposes
of, and to provide to CF&Co the benefits contemplated by, the last paragraph of
Section 11(a) of the Securities Act.

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 12 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing, filing and
delivery to CF&Co of the Registration Statement and each amendment and
supplement thereto, of each Prospectus and of each amendment and supplement
thereto, and of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Shares, (ii) the preparation, issuance and delivery of the Placement Shares,
including any stock or other transfer taxes and any stamp or other duties
payable upon the sale, issuance or delivery of the Shares to CF&Co, (iii) the
qualification of the Placement Shares under securities laws in accordance with
the provisions of Section 8(d) of this Agreement, including filing fees
(provided, however, that any fees or disbursements of counsel for CF&Co in
connection therewith shall be paid by CF&Co), (iv) the fees and expenses
incurred in connection with the listing or qualification of the Placement Shares
for trading on NASDAQ, (v) the fees and expenses of any transfer agent or
registrar for the Shares, and (vi) filing fees incident to, and fees and
expenses, if any, in connection with, the review of the Commission or the FINRA.
Notwithstanding the foregoing, CF&Co shall be responsible for all fees and
expenses of counsel to CF&Co.

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, the Company shall provide CF&Co notice a reasonable time before it
offers to sell, contracts to sell, sells, grants any option to sell or otherwise
disposes of any shares of Common Stock (other than Placement Shares offered
pursuant to the provisions of this Agreement) or securities convertible into or
exchangeable for Common Stock, warrants or any rights to purchase or acquire
Common Stock; provided, that such notice shall not be required in connection
with the (i) issuance, grant or sale of Common Stock, options to purchase shares
of Common Stock or Common Stock issuable upon the exercise of options or other
equity awards pursuant to any stock option, stock bonus or other equity plan or
arrangement described in the Prospectus, (ii) the issuance of securities in
connection with an acquisition, merger or sale or purchase of assets, (iii) the
issuance or sale of Common Stock pursuant to any dividend reinvestment or direct
stock purchase plan that the Company may adopt from time to time, provided the
implementation of such is disclosed to CF&Co in advance or (iv) the issuance of
Common Stock upon the exercise of any outstanding security of the Company
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire Common Stock; provided further that such notice shall not be
required if such information has been filed or furnished on IDEA or has
otherwise been publicly disclosed in advance of such offer, contract, sale,
grant or other disposal.

(j) Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company has tendered or intends to tender a Placement
Notice or sell Placement Shares, advise CF&Co promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document provided to CF&Co pursuant to this Agreement.

 

16



--------------------------------------------------------------------------------

(k) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by CF&Co or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as CF&Co may
reasonably request.

(l) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through CF&Co,
the Net Proceeds to the Company and the compensation payable by the Company to
CF&Co with respect to such Placement Shares, and (ii) deliver such number of
copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market.

(m) Representation Dates; Certificate. On or prior to the date that the first
Shares are sold pursuant to the terms of this Agreement and each time the
Company (i) files the Prospectus relating to the Placement Shares, amends the
Registration Statement or supplements the Prospectus relating to the Placement
Shares (other than a prospectus supplement filed in accordance with Section 8(l)
of this Agreement) by means of a post-effective amendment, sticker, or
supplement but not by means of incorporation of document(s) by reference to the
Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release, to “furnish” information pursuant to Items 2.02 or 7.01 of Form 8-K or
to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassifications of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”); the Company and the Manager
shall furnish CF&Co with a certificate, in the form attached hereto as Exhibit
8(m) within three (3) Trading Days of any Representation Date. The requirement
to provide a certificate under this Section 8(m) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date;
provided, however, that such waiver shall not apply for any Representation Date
on which the Company files its annual report on Form 10-K. Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide CF&Co with a certificate under this Section 8(m), then before the
Company delivers the Placement Notice or CF&Co sells any Placement Shares, the
Company shall provide CF&Co with a certificate, in the form attached hereto as
Exhibit 8(m), dated the date of the Placement Notice.

(n) Legal Opinion. On or prior to the date that the first Shares are sold
pursuant to the terms of this Agreement and within three (3) Trading Days of
each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 8(m) for which no
waiver is applicable, the Company shall cause to be furnished to CF&Co the
written opinions of Skadden, Arps, Slate, Meagher & Flom LLP (“Company
Counsel”), or other counsel satisfactory to CF&Co, in form and substance
satisfactory to CF&Co and its counsel, dated the date that the opinion is
required to be delivered, substantially similar to the form attached hereto as
Exhibit 8(n)(i) and Exhibit 8(n)(ii), each such opinion modified, as necessary,
to relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that in lieu of such opinions for subsequent
Representation Dates, counsel may furnish CF&Co with a letter (a “Reliance
Letter”) to the

 

17



--------------------------------------------------------------------------------

effect that CF&Co may rely on a prior opinion delivered under this Section 8(n)
to the same extent as if it were dated the date of such letter (except that
statements in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented at such Representation
Date).

(o) Comfort Letter. On or prior to the date that the first Shares are sold
pursuant to the terms of this Agreement and within three (3) Trading Days of
each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 8(m) for which no
waiver is applicable, the Company shall cause its independent accountants to
furnish CF&Co letters (the “Comfort Letters” ), dated the date the Comfort
Letter is delivered, in form and substance satisfactory to CF&Co, (i) confirming
that they are an independent registered public accounting firm within the
meaning of the Securities Act and the PCAOB, (ii) stating, as of such date, the
conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” to CF&Co
in connection with registered public offerings (the first such letter, the
“Initial Comfort Letter” ) and (iii) in the case of Comfort Letters to be
delivered following delivery of the Initial Comfort Letter, updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

(p) Market Activities. Other than permitted activity pursuant to Regulation M
under the Exchange Act, each of the Company and the Manager agrees that it will
not, directly or indirectly, and will cause its respective officers and
directors (and in the case of the Manager, ACAS) and their respective
subsidiaries not to (i) take any action designed to cause or result in, or that
constitutes or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares or (ii) sell, bid for, or purchase the Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Shares other than CF&Co; provided, however, that the
Company may bid for and purchase shares of its common stock in accordance with
Rule 10b-18 under the Exchange Act.

(q) Securities Act and Exchange Act. The Company will use its reasonable best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.

(r) REIT Qualification. The Company will use its best efforts to continue to
meet the requirements for qualification and taxation as a REIT under the Code,
subject to any future determination by the Company’s board of directors that it
is no longer in the Company’s best interests to qualify as a REIT.

(s) Investment Company Act. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company or any of its Subsidiaries to register as an
investment company under the Investment Company Act.

(t) Sarbanes-Oxley Act Compliance. The Company will comply with all effective
applicable provisions of the Sarbanes-Oxley Act.

(u) No Offer to Sell. Unless required by law, other than a free writing
prospectus (as defined in Rule 405 under the Act) approved in advance by the
Company and CF&Co (whose approval shall not be unreasonably withheld) in its
capacity as principal or agent hereunder, neither CF&Co nor the Company nor the
Manager (including its agents and representatives, other than CF&Co in its
capacity as

 

18



--------------------------------------------------------------------------------

such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Act), required to be filed with
the Commission, that constitutes an offer to sell or solicitation of an offer to
buy Shares hereunder.

(v) Transfer Agent. The Company has engaged and will maintain, at its sole
expense, a registrar and transfer agent for the Securities.

9. Conditions to CF&Co’s Obligations. The obligations of CF&Co hereunder with
respect to a Placement will be subject to the accuracy and completeness of the
representations and warranties made by the Company and the Manager in Section 6
and 7 hereof as of the dates specified therein, to the due performance by the
Company and the Manager of their obligations under section 8 hereof as of the
dates specified therein, to the completion by CF&Co of a due diligence review
satisfactory to CF&Co in its reasonable judgment, and to the satisfaction (or
waiver by CF&Co in its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall be
effective and shall be available for all offers and sales of Placement Shares
that have been issued or will be issued pursuant to any Placement Notice that
has been delivered to CF&Co by the Company.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its Subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
Prospectus or such documents so that, in the case of the Registration Statement,
it will not contain any materially untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and, that in the case of the Prospectus,
it will not contain any materially untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

(c) No Misstatement or Material Omission. CF&Co shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in CF&Co’s opinion
is material, or omits to state a fact that in CF&Co’s opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission and incorporated by reference in
the Prospectus, there shall not have been any material adverse change, on a
consolidated basis, in the authorized capital stock of the Company or any or any
Material Adverse Effect or any development that could reasonably be expected to
result in a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

(e) Legal Opinions. CF&Co shall have received the opinions or Reliance Letter(s)
of Company Counsel required to be delivered pursuant Section 8(n) on or before
each date on which the delivery of such opinion is required pursuant to
Section 8(n).

(f) Comfort Letter. CF&Co shall have received the Comfort Letter required to be
delivered pursuant Section 8(o) on or before each date on which the delivery of
such letter is required pursuant to Section 8(o).

(g) Representation Certificate. CF&Co shall have received the certificate
required to be delivered pursuant to Section 8(m) on or before the date on which
delivery of such certificate is required pursuant to Section 8(m).

(h) No Suspension. Trading in the Shares shall not have been suspended on NASDAQ
to materially limited.

(i) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 8(m), the Company shall have furnished to CF&Co
such appropriate further information, certificates and documents as CF&Co may
reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
will furnish CF&Co with such conformed copies of such opinions, certificates,
letters and other documents as CF&Co shall have reasonably requested.

(j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(k) Approval for Listing. The Placement Shares shall have been (i) approved for
listing on NASDAQ at, or prior to, the issuance of any Placement Notice.

10. Indemnification and Contribution.

(a) Company Indemnification. The Company and the Manager, jointly and severally,
agree to indemnify and hold harmless CF&Co, the directors, officers, partners,
employees and agents of CF&Co and each person, if any, who (i) controls CF&Co
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, or (ii) is controlled by or is under common control with CF&Co (a
“CF&Co Affiliate”) from and against any and all losses, claims, liabilities,
expenses and damages (including, but not limited to, any and all reasonable
investigative, legal and other expenses incurred in connection with, and any and
all amounts paid in settlement (in accordance with Section 10(c)) of, any
action, suit, proceeding or any claim asserted between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party), as and when incurred, to which CF&Co, or any such person, may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, liabilities, expenses or damages arise out of or are based,
directly or indirectly, on (x) any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or the Prospectus or
any amendment to the Registration Statement or supplement to the Prospectus or
in any free writing prospectus, or (y) the omission or alleged omission to state
in any such document a material fact required to be stated in it or necessary to
make the statements in it not misleading, with respect to the Prospectus, in the
light of the circumstances under which such statements were made; provided,
however, that this indemnity agreement shall not apply to the extent that such
loss, claim, liability, expense or damage arises from the sale of the Placement
Shares pursuant to this Agreement and is caused directly or indirectly by an
untrue statement or omission made in reliance upon and in

 

20



--------------------------------------------------------------------------------

conformity with written information relating to CF&Co and furnished to the
Company by or on behalf of CF&Co expressly for inclusion in any document as
described in clause (x) of this Section 10(a).

(b) CF&Co Indemnification. CF&Co agrees to indemnify and hold harmless the
Company, the Manager and each of their respective directors and each officer of
the Company that signed the Registration Statement, and each person, if any, who
(i) controls the Company or the Manager within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act or (ii) is controlled by or is
under common control with the Company (a “Company Affiliate”) against any and
all loss, liability, claim, damage and expense described in the indemnity
contained in Section 10(a), as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto) or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information relating to CF&Co and furnished to the Company by or on behalf of
CF&Co expressly for inclusion in any document as described in clause (x) of
Section 10(a).

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 10 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 10, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 10 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 10 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or

 

21



--------------------------------------------------------------------------------

threatened claim, action or proceeding relating to the matters contemplated by
this Section 10 pertaining to such indemnified party, unless such settlement,
compromise or consent includes an unconditional release of each such indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 10 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company, the Manager or CF&Co, the
Company, the Manager and CF&Co will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted to which the
Company, the Manager and CF&Co may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company and the
Manager on the one hand and CF&Co on the other. The relative benefits received
by the Company and the Manager on the one hand and CF&Co on the other hand shall
be deemed to be in the same proportion as the total Net Proceeds received by the
Company from the sale of the Placement Shares (before deducting the expenses
provided in Section 5(a)(ii) hereof) bear to the total compensation received by
CF&Co from the sale of Placement Shares on behalf of the Company. If, but only
if, the allocation provided by the foregoing sentence is not permitted by
applicable law, the allocation of contribution shall be made in such proportion
as is appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company and the Manager,
on the one hand, and CF&Co, on the other, with respect to the statements or
omission that resulted in such loss, claim, liability, expense or damage, or
action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, the Manager or
CF&Co, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company, the Manager and CF&Co agree that it would not be just and equitable
if contributions pursuant to this Section 10(d) were to be determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 10(d) shall be deemed to include, for the purpose of this Section 10(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 10(c) hereof. Notwithstanding the foregoing
provisions of this Section 10(d), CF&Co shall not be required to contribute any
amount in excess of the discounts or commissions received by it under this
Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 10(d), any person who controls a party to this
Agreement within the meaning of the Securities Act, and any officers, directors,
partners, employees or agents of CF&Co, will have the same rights to
contribution as that party, and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 10(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 10(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 10(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 10(c) hereof.

 

22



--------------------------------------------------------------------------------

11. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of CF&Co, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

12. Termination.

(a) CF&Co shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Effect, or any
development that has actually occurred and that would reasonably be expected to
result in a Material Adverse Effect, has occurred that, in the reasonable
judgment of CF&Co, may materially impair the ability of CF&Co to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder in any
material respect; provided, however, in the case of any failure of the Company
to deliver (or cause another person to deliver) any certification, opinion, or
letter required under Sections 8(m), 8(n), or 8(o), CF&Co’s right to terminate
shall not arise unless such failure to deliver (or cause to be delivered)
continues for more than thirty (30) days from the date such delivery was
required; or (iii) any other condition of CF&Co’s obligations hereunder is not
fulfilled, or (iv), any suspension or limitation of trading in the Placement
Shares or in securities generally on NASDAQ shall have occurred. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8(g) (Expenses), Section 10 (Indemnification and
Contribution), Section 11 (Representations and Agreements to Survive Delivery),
Section 17 (Applicable Law; Consent to Jurisdiction) and Section 18 (Waiver of
Jury Trial) hereof shall remain in full force and effect notwithstanding such
termination. If CF&Co elects to terminate this Agreement as provided in this
Section 12(a), CF&Co shall provide the required notice as specified in
Section 13 (Notices).

(b) The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8(g), Section 10, Section 11, Section 17 and Section 18 hereof shall
remain in full force and effect notwithstanding such termination.

(c) CF&Co shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 8(g),
Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 12, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through CF&Co on the terms and subject to the conditions set forth
herein; provided, that the provisions of Section 8(g), Section 10, Section 11,
Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall, unless otherwise provided, be deemed to provide that
Section 8(g), Section 10, Section 11, Section 17 and Section 18 shall remain in
full force and effect.

 

23



--------------------------------------------------------------------------------

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by CF&Co or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
termination shall not become effective until the close of business on such
Settlement Date, with Placement Shares settling in accordance with the
provisions of this Agreement.

13. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to CF&Co, shall be delivered to CF&Co at Cantor Fitzgerald & Co., 499 Park
Avenue, New York, New York 10022, fax no. (212) 308-3730, Attention: Capital
Markets/Jeff Lumby, with copies to Stephen Merkel, General Counsel, at the same
address, and Hunton & Williams LLP, Bank of America Plaza, 600 Peachtree Street,
N.E., Atlanta, Georgia 30308, fax no. (404) 888-4190, Attention: Christopher C.
Green; or if sent to the Company or the Manager, shall be delivered to the
Company or the Manager at 2 Bethesda Metro Center, 14th Floor, Bethesda,
Maryland 20814, attention of Secretary, each with a copy to (which shall not
constitute notice) Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square,
New York, New York 10036, Attention of David J. Goldschmidt. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose. Each such notice or
other communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day (as defined below), or, if such day
is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which NASDAQ
and commercial banks in the City of New York are open for business.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company, the Manager and CF&Co and their respective successors
and the affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.

15. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Shares.

16. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company, the Manager and CF&Co. In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only

 

24



--------------------------------------------------------------------------------

to the extent that giving effect to such provision and the remainder of the
terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

17. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

18. Waiver of Jury Trial. The Company, the Manager and CF&Co each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this Agreement or any transaction
contemplated hereby.

19. Absence of Fiduciary Relationship. The Company and the Manager, jointly and
severally, acknowledge and agree that:

(a) CF&Co has been retained solely to act as underwriter in connection with the
sale of the Shares and that no fiduciary, advisory or agency relationship
between the Company, the Manager and CF&Co has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether CF&Co
has advised or is advising the Company or the Manager on other matters;

(b) each of the Company and the Manager is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

(c) each of the Company and the Manager has been advised that CF&Co and its
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company or the Manager and that CF&Co
has no obligation to disclose such interests and transactions to the Company or
the Manager by virtue of any fiduciary, advisory or agency relationship; and

(d) each of the Company and the Manager waives, to the fullest extent permitted
by law, any claims it may have against CF&Co, for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that CF&Co shall have no liability
(whether direct or indirect) to the Company or the Manager in respect of such a
fiduciary claim or to any person asserting a fiduciary duty claim on behalf of
or in right of the Company or the Manager, including stockholders, partners,
employees or creditors of the Company or the Manager.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

[Remainder of Page Intentionally Left Blank]

 

25



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company, the
Manager and CF&Co, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company, the Manager and CF&Co.

 

Very truly yours, AMERICAN CAPITAL AGENCY CORP. By:  

/s/ Samuel A. Flax

  Name: Samuel A. Flax   Title:   Executive Vice President and Secretary
AMERICAN CAPITAL AGENCY MANAGEMENT, LLC By:  

/s/ Samuel A. Flax

  Name: Samuel A. Flax   Title:   Vice President and Secretary

 

26



--------------------------------------------------------------------------------

ACCEPTED as of the date

first-above written:

CANTOR FITZGERALD & CO. By:  

/s/ Jeffrey Lumby

Name: Jeffrey Lumby Title: Managing Director

 

27



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From:    [                    ] Cc:    [                    ] To:   
[                    ] Subject:    Controlled Equity Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement between American Capital Agency Corp. (the
“Company”), American Capital Agency Management, LLC, and Cantor Fitzgerald & Co.
(“CF&Co”) dated November 8, 2010 (the “Agreement”), I hereby request on behalf
of the Company that CF&Co sell up to [    ] shares of the Company’s common
stock, par value $0.01 per share, at a minimum market price of $             per
share.



--------------------------------------------------------------------------------

SCHEDULE 2A

CANTOR FITZGERALD & CO.

 

Peter Dippolito    pdippolito@cantor.com Joshua Feldman    jfeldman@cantor.com
Jeff Lumby    jlumby@cantor.com

AMERICAN CAPITAL AGENCY CORP.

 

Gary Kain    Gary.Kain@AGNC.com Tom McHale    Tom.McHale@AmericanCapital.com
Justin Cressall    Justin.Cressall@AmericanCapital.com

 

1



--------------------------------------------------------------------------------

SCHEDULE 2B

AGNC-ATM@AGNC.com

 

2



--------------------------------------------------------------------------------

SCHEDULE 2C

CANTOR FITZGERALD & CO.

 

Jeff Lumby    jlumby@cantor.com Joshua Feldman    jfeldman@cantor.com Peter
Dippolito    pdippolito@cantor.com



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

CF&Co shall be paid compensation equal to up to two percent (2%) of the gross
proceeds from the sales of Shares pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 4

Subsidiaries

American Capital Agency TRS, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

Exhibit 8(m)

OFFICER CERTIFICATE

The undersigned, [Malon Wilkus], the duly qualified and elected [Chief Executive
Officer] of each of American Capital Agency Corp. (“Company”), a Delaware
corporation, and American Capital Agency Management, LLC (the “Manager”), a
Delaware limited liability company, does hereby certify in such capacities and
on behalf of each of the Company and the Manager pursuant to Section 8(m) of the
Sales Agreement dated November 8, 2010 (the “Sales Agreement”) between the
Company, the Manager and Cantor Fitzgerald & Co., that to the best of the
knowledge of the undersigned:

(i) The representations and warranties of the Company and the Manager in
Sections 6 and 7, respectively, of the Sales Agreement (A) to the extent such
representations and warranties are subject to qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect, are true
and correct on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof, except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;
and

(ii) Each of the Company and the Manager has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied pursuant to
the Sales Agreement at or prior to the date hereof.

 

By:  

 

  Name: [Malon Wilkus]   Title:   [Chief Executive Officer]

Date:             , 20    



--------------------------------------------------------------------------------

Exhibit 8(n)(i)

MATTERS TO BE COVERED BY INITIAL CORPORATE OPINION OF

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

[Subject to Opinion Committee Review]

November [8], 2010

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Re:     American Capital Agency Corp. Offering of Common Stock

Ladies and Gentlemen:

We have acted as special counsel to American Capital Agency Corp., a Delaware
corporation (the “Company”), and American Capital Agency Management, LLC, a
Delaware limited liability company (the “Manager”), in connection with the Sales
Agreement, dated as of November [8], 2010 (the “Sales Agreement”), by and among
the Company and the Manager, on the one hand, and you, as sales agent and/or
principal (the “Agent”), on the other hand, relating to the offering, issuance
and sale, from time to time, by the Company to or through you of up to
15,000,000 shares (the “Shares”) of the Company’s common stock, par value $0.01
per share (the “Common Stock”).

This opinion is being furnished to you pursuant to Section 8(n) of the Sales
Agreement.

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:

(a) the registration statement on Form S-3 (File No. 333-170374) of the Company
relating to the Shares and other securities of the Company filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933 (the “Securities Act”) allowing for delayed offerings pursuant to Rule
415 of the General Rules and Regulations under the Securities Act (the “Rules
and Regulations”), including information deemed to be a part of the registration
statement pursuant to Rule 430B of the Rules and Regulations (such registration
statement being hereinafter referred to as the “Registration Statement”);

(b) the prospectus, dated November 4, 2010 (the “Base Prospectus”), which forms
a part of and is included in the Registration Statement;



--------------------------------------------------------------------------------

(c) the prospectus supplement, dated November [8], 2010 (together with the Base
Prospectus, the “Prospectus”), relating to the offering of the Shares in the
form filed by the Company with the Commission pursuant to Rule 424(b) of the
Rules and Regulations;

(d) the documents identified on Schedule A hereto filed by the Company with the
Commission pursuant to the Securities Exchange Act of 1934 and incorporated by
reference into the Prospectus as of the date hereof;

(e) an executed copy of the Sales Agreement;

(f) the Amended and Restated Certificate of Incorporation of the Company, as
certified by the Secretary of State of the State of Delaware (the “Certificate
of Incorporation”);

(g) the Amended and Restated Bylaws of the Company, as certified by Samuel A.
Flax, the Secretary of the Company (the “Bylaws”);

(h) the resolutions of the Board of Directors of the Company with respect to the
Sales Agreement and the authorization of the issuance of the Shares, adopted on
October 25, 2010, as certified by Samuel A. Flax, the Secretary of the Company;

(i) the Certificate of Formation of the Manager, as certified by the Secretary
of State of the State of Delaware;

(j) the Limited Liability Company Operating Agreement of the Manager, dated
January 8, 2008, and the First Amendment thereto, dated October 19, 2009, as
certified by Samuel A. Flax, the Secretary of the Manager (the “Manager
Operating Agreement”);

(k) the resolutions of the sole member of the Manager with respect to the Sales
Agreement, adopted on [—], 2010, as certified by Samuel A. Flax, the Secretary
of the Manager;

(l) the certificate of Samuel A. Flax, the Secretary and an Executive Vice
President of the Company and the Secretary and a Vice President of the Manager,
dated the date hereof (the “Officer’s Certificate”);

(m) the certificate of Samuel A. Flax, the Secretary of the Company, dated the
date hereof;

(n) the certificate of Samuel A. Flax, the Secretary of the Manager, dated the
date hereof;

(o) officers’ certificates of the Company and the Manager, each dated the date
hereof, delivered pursuant to the Sales Agreement;

(p) incumbency certificates of the Company and the Manager, each dated the date
hereof;



--------------------------------------------------------------------------------

(q) the certificate of Gary Kain, the Senior Vice President and Chief Investment
Officer of the Company, dated the date hereof, relating to certain matters under
the Investment Company Act of 1940, as amended (such Act, the “1940 Act” and
such certificate, the “1940 Act Certificate”);

(r) the certificate of Gary Kain, the President of the Manager, dated the date
hereof, relating to certain matters under the Investment Advisers Act of 1940,
as amended (such Act, the “Advisers Act” and such certificate, the “Advisers Act
Certificate”);

(s) executed copies of the Management Agreement between the Company and the
Manager, dated May 20, 2008 (the “Management Agreement”), and the Registration
Rights Agreement between the Company and American Capital, Ltd. (formerly known
as American Capital Strategies, Ltd.), dated May 20, 2008 (collectively, the
“Company Applicable Contracts”);

(t) an executed copy of the Administrative Services Agreement between the
Manager and American Capital, Ltd., dated May 20, 2008 (together with the
Management Agreement, the “Manager Applicable Contracts”);

(u) a certificate, dated September [27], 2010, and a facsimile telegram
bringdown thereof, dated the date hereof, from the Secretary of State of the
State of Delaware, as to the Company’s existence, due incorporation and good
standing in the State of Delaware (the “Company Delaware Certificates”); and

(v) a certificate, dated November [8], 2010, from the Secretary of State of the
State of Delaware, as to the Manager’s existence, due formation and good
standing in the State of Delaware (the “Manager Delaware Certificate”).

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the Company and the Manager and such
agreements, certificates and receipts of public officials, certificates of
officers or other representatives of the Company, the Manager and others, and
such other documents as we have deemed necessary or appropriate as a basis for
the opinions set forth below.

In our examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as facsimile, electronic, certified or photostatic copies, and
the authenticity of the originals of such copies. In making our examination of
executed documents, we have assumed that the parties thereto, other than the
Company and the Manager, had the power, corporate or other, to enter into and
perform all obligations thereunder and have also assumed the due authorization
by all requisite action, corporate or other, and the execution and delivery by
such parties of such documents and the validity and binding effect thereof on
such parties. As to any facts material to the opinions expressed herein that we
did not independently establish or verify, we have relied upon statements and
representations of officers and other representatives of the Company, the



--------------------------------------------------------------------------------

Manager and others and of public officials, including the facts set forth in the
Officer’s Certificate.

As used herein, (i) “Company Applicable Laws” means the General Corporation Law
of the State of Delaware (the “DGCL”) and those laws, rules and regulations of
the State of New York and those federal laws, rules and regulations of the
United States of America, in each case that, in our experience, are normally
applicable to transactions of the type contemplated by the Sales Agreement
(other than the United States federal securities laws, state securities or blue
sky laws, antifraud laws and the rules and regulations of the Financial Industry
Regulatory Authority, Inc.), but without our having made any special
investigation as to the applicability of any specific law, rule or regulation;
(ii) “Manager Applicable Laws” means the Limited Liability Company Act of the
State of Delaware (the “DLLCA”) and those laws, rules and regulations of the
State of New York and those federal laws, rules and regulations of the United
States of America, in each case that, in our experience, are normally applicable
to transactions of the type contemplated by the Sales Agreement (other than the
United States federal securities laws, state securities or blue sky laws,
antifraud laws and the rules and regulations of the Financial Industry
Regulatory Authority, Inc.), but without our having made any special
investigation as to the applicability of any specific law, rule or regulation;
(iii) “Governmental Authority” means any court, regulatory body, administrative
agency or governmental body of the State of Delaware, the State of New York or
the United States of America having jurisdiction over the Company under the
Company Applicable Laws or over the Manager under the Manager Applicable Laws;
(iv) “Governmental Approval” means any consent, approval, license, authorization
or validation of, or filing, qualification or registration with, any
Governmental Authority required to be made or obtained by the Company pursuant
to the Company Applicable Laws or by the Manager pursuant to the Manager
Applicable Laws, in each case other than any consent, approval, license,
authorization, validation, filing, qualification or registration that may have
become applicable as a result of the involvement of any party (other than the
Company or the Manager, as applicable) in the transactions contemplated by the
Sales Agreement or because of such parties’ legal or regulatory status or
because of any other facts specifically pertaining to such parties; (v) “Company
Applicable Orders” means those judgments, orders or decrees identified on
Schedule B hereto; and (vi) “Manager Applicable Orders” means those judgments,
orders or decrees identified on Schedule C hereto.

The opinions set forth below are subject to the following further
qualifications, assumptions and limitations:

(a) the opinion set forth in paragraph 1 below is based solely upon the Company
Delaware Certificates;

(b) the opinion set forth in paragraph 2 below is based solely upon the Manager
Delaware Certificate;

(c) the opinion set forth in paragraph 9 below is based solely on our
discussions with the officers of the Company responsible for the matters
discussed therein, our review of documents furnished to us by the Company and
our reliance on the representations and warranties of the Company contained in
the Sales Agreement and the Officer’s Certificate; and



--------------------------------------------------------------------------------

we have not made any other inquiries or investigations or any search of the
public docket records of any court, governmental agency or body or
administrative agency; in addition, we note that we have not been engaged by,
nor have we rendered any advice to, the Company in connection with any legal or
governmental proceedings; accordingly, we do not have any special knowledge with
respect to such matters, if any;

(d) we do not express any opinion as to the effect on the opinions expressed
herein of (i) the compliance or noncompliance of any party to the Sales
Agreement (other than with respect to the Company and the Manager to the extent
necessary to render the opinions set forth herein) with any state, federal or
other laws or regulations applicable to it or them, or (ii) the legal or
regulatory status or the nature of the business of any such party (other than
with respect to the Company and the Manager to the extent necessary to render
the opinions set forth herein);

(e) the opinion set forth in paragraph 13 below is based solely on our
discussions with the officers of the Company responsible for the matters
discussed therein and our reliance on the representations and warranties of the
Company contained in the Sales Agreement and the 1940 Act Certificate; and

(f) the opinion set forth in paragraph 14 below is based solely on our
discussions with the officers of the Manager responsible for the matters
discussed therein and our reliance on the representations and warranties of the
Manager contained in the Sales Agreement and the Advisers Act Certificate.

We do not express any opinion as to any laws other than Company Applicable Laws
and Manager Applicable Laws and the federal laws of the United States of America
to the extent referred to specifically herein. Insofar as the opinions expressed
herein relate to matters governed by laws other than those set forth in the
preceding sentence, we have assumed, without having made any independent
investigation, that such laws do not affect any of the opinions set forth
herein. The opinions expressed herein are based on laws in effect on the date
hereof, which laws are subject to change with possible retroactive effect.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

1. The Company has been duly incorporated and is validly existing in good
standing under the laws of the State of Delaware.

2. The Manager has been duly formed and is validly existing in good standing
under the laws of the State of Delaware.

3. The Company has the corporate power and corporate authority to execute and
deliver the Sales Agreement and to consummate the transactions contemplated
thereby.

4. The Manager has the limited liability company power and limited liability
company authority to execute and deliver the Sales Agreement and to consummate
the transactions contemplated thereby.



--------------------------------------------------------------------------------

5. The Sales Agreement has been duly authorized, executed and delivered by each
of the Company and the Manager.

6. The execution and delivery by the Company of the Sales Agreement and the
consummation by the Company of the transactions contemplated thereby, including
the issuance and sale of the Shares, will not (i) conflict with the Certificate
of Incorporation or Bylaws, (ii) constitute a violation of, or a breach or
default under, the terms of any Company Applicable Contract or (iii) violate or
conflict with, or result in any contravention of, any Company Applicable Law or
any Company Applicable Order. We do not express any opinion, however, as to
whether the execution, delivery or performance by the Company of the Sales
Agreement will constitute a violation of, or a default under, any covenant,
restriction or provision with respect to financial ratios or tests or any aspect
of the financial condition or results of operations of the Company or any of its
subsidiaries.

7. The execution and delivery by the Manager of the Sales Agreement and the
consummation by the Manager of the transactions contemplated thereby, including
the issuance and sale of the Shares, will not (i) conflict with the Manager
Operating Agreement, (ii) constitute a violation of, or a breach or default
under, the terms of any Manager Applicable Contract or (iii) violate or conflict
with, or result in any contravention of, any Manager Applicable Law or any
Manager Applicable Order. We do not express any opinion, however, as to whether
the execution, delivery or performance by the Manager of the Sales Agreement
will constitute a violation of, or a default under, any covenant, restriction or
provision with respect to financial ratios or tests or any aspect of the
financial condition or results of operations of the Manager or any of its
subsidiaries.

8. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required for, the
execution or delivery of the Sales Agreement by the Company or the Manager, or
the consummation by either of them of the transactions contemplated thereby.

9. To our knowledge, there are no legal or governmental proceedings pending to
which the Company is a party or to which any property of the Company is subject
that are required to be disclosed in the Prospectus pursuant to Item 103 of
Regulation S-K of the Rules and Regulations that are not so disclosed.

10. The Shares have been duly authorized by the Company and, when paid for by
and registered on the Company’s share registry on behalf of the Agent in
accordance with the terms of the Sales Agreement, will be validly issued, fully
paid and non-assessable, and free and clear of any preemptive rights or any
similar rights arising under the DGCL, the Certificate of Incorporation or the
Bylaws.

11. The statements in the Prospectus under the caption “Description of
Securities,” insofar as such statements purport to constitute summaries of the
terms of the Common Stock and the DGCL described therein, fairly summarize the
terms of such securities or the DGCL, respectively, in all material respects.



--------------------------------------------------------------------------------

12. The statements in the Prospectus under the caption “Plan of Distribution,”
insofar as such statements purport to summarize certain provisions of the Sales
Agreement, fairly summarize such provisions in all material respects.

13. The Company is not and, solely after giving effect to the offering and sale
of the Shares and the application of the proceeds thereof as described in the
Prospectus, will not be subject to registration and regulation as an “investment
company” as such term is defined in the 1940 Act.

14. The Manager is not subject to registration and regulation as an “investment
adviser” as such term is defined in the Advisers Act.

15. The Company has an authorized capitalization consisting of 150,000,000
shares of Common Stock and 10,000,000 shares of preferred stock, par value $0.01
per share.

This opinion is furnished only to you and is solely for your benefit in
connection with the execution and delivery of the Sales Agreement on the date
hereof. Without our prior written consent, this opinion may not be used,
circulated, quoted or otherwise referred to for any other purpose or relied upon
by, or assigned to, any other person for any purpose, including any other person
that acquires any Shares or that seeks to assert your rights in respect of this
opinion (other than your successor in interest by means of merger,
consolidation, transfer of a business or other similar transaction).

Very truly yours,



--------------------------------------------------------------------------------

Schedule A

Incorporated Documents

Annual Report on Form 10-K for the year ended December 31, 2009 filed on
February 24, 2010 and Amendment No. 1 thereto on Form 10-K/A filed on July 12,
2010

The information specifically incorporated by reference into the Company’s Annual
Report on Form 10-K for the year ended December 31, 2009 from its Definitive
Proxy Statement on Schedule 14A filed on April 2, 2010

Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010 and
June 30, 2010 filed on May 3, 2010 and August 6, 2010, respectively, and
Amendment No. 1 to Quarterly Report for the quarter ended March 31, 2010 on Form
10-Q/A filed on July 12, 2010

Current Reports on Form 8-K filed on May 19, 2010 and October 5, 2010

The description of the Common Stock set forth in the registration statement on
Form 8-A filed on May 9, 2008



--------------------------------------------------------------------------------

Cantor Fitzgerald & Co.

November [8], 2010

Page 2

 

Schedule B

Company Applicable Orders

None



--------------------------------------------------------------------------------

November [8], 2010

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

  Re: American Capital Agency Corp. Offering of Common Stock

Ladies and Gentlemen:

We have acted as special counsel to American Capital Agency Corp., a Delaware
corporation (the “Company”), and American Capital Agency Management, LLC, a
Delaware limited liability company (the “Manager”), in connection with the Sales
Agreement, dated as of November [8], 2010 (the “Sales Agreement”), by and among
the Company and the Manager, on the one hand, and you, as sales agent and/or
principal (the “Agent”), on the other hand, relating to the offering, issuance
and sale, from time to time, by the Company to or through you of up to [—]
shares (the “Shares”) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”).

This letter is being furnished to you pursuant to Section 8(n) of the Sales
Agreement.

In the above capacity, we have reviewed the registration statement on Form S-3
(File No. 333-170374) of the Company relating to the Shares and other securities
of the Company filed on November 4, 2010 with the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”) allowing for delayed offerings pursuant to Rule 415 of the
General Rules and Regulations under the Securities Act (the “Rules and
Regulations”), including the Incorporated Documents (as defined below) and the
information deemed to be a part of the registration statement pursuant to Rule
430B of the Rules and Regulations (such registration statement being hereinafter
referred to as the “Registration Statement”), and (i) the prospectus, dated
November 4, 2010 (the “Base Prospectus”), which forms a part of and is included
in the Registration Statement, and (ii) the prospectus supplement, dated
November [8], 2010 (together with the Base Prospectus and the Incorporated
Documents, the “Prospectus”), relating to the offering of the Shares in the form
filed by the Company with the Commission pursuant to Rule 424(b) of the Rules
and Regulations. We also have reviewed the documents identified on Schedule A
hereto filed by the Company with the Commission pursuant to the Securities
Exchange Act of 1934 and incorporated by reference into the Prospectus as of the
date hereof (collectively, the “Incorporated Documents”), any “issuer free
writing prospectuses” (as defined in Rule 433(h)(1) of the Rules and
Regulations) identified on Schedule B hereto relating to the Shares
(collectively, the “Issuer General Use Free Writing Prospectuses”) and such
other documents as we deemed appropriate. Assuming the accuracy of the
representations and warranties of the



--------------------------------------------------------------------------------

Cantor Fitzgerald & Co.

November [8], 2010

Page 2

 

Company set forth in Sections [—] and [—] of the Sales Agreement, the
Registration Statement became effective upon filing with the Commission pursuant
to Rule 462 of the Rules and Regulations, and we have been orally advised by the
Commission that no stop order suspending the effectiveness of the Registration
Statement has been issued, and, to our knowledge, no proceedings for that
purpose have been instituted or are pending or threatened by the Commission.

In addition, we have participated in conferences with officers and other
representatives of the Company and the Manager, representatives of the
independent registered public accountants of the Company and you and your
counsel, at which the contents of the Registration Statement, the Prospectus and
related matters were discussed. We did not participate in the preparation of the
Incorporated Documents but have, however, reviewed such documents and discussed
the business and affairs of the Company with officers and other representatives
of the Company. We do not pass upon, or assume any responsibility for, the
accuracy, completeness or fairness of the statements contained or incorporated
by reference in the Registration Statement or the Prospectus and have made no
independent check or verification thereof (except to the limited extent referred
to in paragraphs 11 and 12 of our corporate opinion to you dated the date hereof
and in paragraph [2] of our tax opinion to you dated the date hereof).

On the basis of the foregoing, (i) the Registration Statement, at the Effective
Time (as defined below) and the Prospectus, as of the date of the Prospectus
Supplement, appear on their face to be appropriately responsive in all material
respects to the requirements of the Securities Act and the Rules and Regulations
(except that in each case we do not express any view as to the financial
statements, schedules and other financial information included or incorporated
by reference therein or excluded therefrom) and (ii) no facts have come to our
attention that have caused us to believe that the Registration Statement, as of
the date hereof, contains an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus, as of the date
hereof, contains an untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (except that in
each case we do not express any view as to the financial statements, schedules
and other financial information included or incorporated by reference therein or
excluded therefrom, the report of management’s assessment of the effectiveness
of internal controls over financial reporting or the auditors’ attestation
report thereon, or the statements contained in the exhibits to the Registration
Statement).

This letter is furnished only to you and is solely for your benefit in
connection with the execution and delivery of the Sales Agreement on the date
hereof, the commencement of which is occurring today. Without our prior written
consent, this letter may not be used, circulated, quoted or otherwise referred
to for any other purpose or relied upon by, or assigned to, any other person for
any purpose, including any other person that acquires any Shares or that seeks
to assert your rights in respect of this letter (other than your successor in
interest by means of merger, consolidation, transfer of a business or other
similar transaction).

Very truly yours,



--------------------------------------------------------------------------------

Schedule A

Incorporated Documents

Annual Report on Form 10-K for the year ended December 31, 2010 filed on
February 24, 2010 and Amendment No. 1 thereto on Form 10-K/A filed on July 12,
2010

The information specifically incorporated by reference into the Company’s Annual
Report on Form 10-K for the year ended December 31, 2009 from its Definitive
Proxy Statement on Schedule 14A filed on April 2, 2010

Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010 and
June 30, 2010 filed on May 3, 2010 and August 6, 2010, respectively, and
Amendment No. 1 to Quarterly Report for the quarter ended March 31, 2010 on Form
10-Q/A filed on July 12, 2010

Current Reports on Form 8-K filed on May 19, 2010 and October 5, 2010

The description of the Common Stock set forth in the registration statement on
Form 8-A filed on May 9, 2008



--------------------------------------------------------------------------------

Schedule B

Issuer General Use Free Writing Prospectus(es)

None

 

1



--------------------------------------------------------------------------------

Exhibit 8(n)(ii)

MATTERS TO BE COVERED BY INITIAL TAX OPINION OF

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

November 8, 2010

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

  Re: Certain United States Federal Income Tax Matters

Ladies and Gentlemen:

You have requested our opinion concerning certain United States Federal income
tax considerations in connection with the offering (the “Offering”) of up to
15,000,000 shares of common stock, par value $0.01 per share (the “Shares”) by
American Capital Agency Corp., a Delaware corporation (“ACAC”), pursuant to a
shelf registration statement on Form S-3 filed with the Securities and Exchange
Commission (the “Commission”) on November 4, 2010, including the base prospectus
dated as of November 4, 2010 and the prospectus supplement thereto dated as of
November 8, 2010 (the “Offering Documents”). We have acted as tax counsel to
ACAC in connection with, and have participated in the preparation of, the
Offering Documents and the Sales Agreement (as defined below). This opinion is
being furnished to you pursuant to Section 8(n) of the Controlled Equity
Offering Sales Agreement dated as of November 8, 2010 by and among ACAC and
American Capital Agency Management, LLC, on the one hand, and Cantor
Fitzgerald & Co., as sales agent and/or principal (the “Agent”), on the other
hand, relating to the offering, issuance and sale, from time to time, by ACAC to
or through the Agent of up to 15,000,000 Shares (the “Sales Agreement”).
Capitalized terms used herein but not defined shall have the meanings set forth
in the Sales Agreement.

In connection with this opinion, we have examined originals or copies, certified
or otherwise identified to our satisfaction, of the Offering Documents and such
other documentation and information provided to us by ACAC as we have deemed
necessary or appropriate as a basis for the opinion set forth herein. In
addition, ACAC has provided us with, and we are relying upon, a certificate
containing certain factual statements, factual representations and covenants of
officers of ACAC (the “Officers’ Certificate”) relating to, among other things,
the actual and proposed operations of ACAC and the entities in which it holds,
or has held, a direct or indirect interest (collectively, the “Company”). For
purposes of our opinion, we have not independently verified the facts,
statements, representations and covenants set forth in the Officers’
Certificate, the Offering Documents, or in any other document. In particular, we
note that the Company may engage in transactions in connection with which we
have not provided legal advice, and have not reviewed, and of which we may be
unaware. Consequently, we have relied on ACAC’s representation that the facts,
statements,

 

1



--------------------------------------------------------------------------------

representations, and covenants presented in the Officers’ Certificate, the
Offering Documents, and other documents, or otherwise furnished to us,
accurately and completely describe all material facts relevant to our opinion.
We have assumed that all such facts, statements, representations and covenants
are true without regard to any qualification as to knowledge, belief, intent,
materiality, or otherwise. Our opinion is conditioned on the continuing accuracy
and completeness of such facts, statements, representations and covenants. We
are not aware of any facts inconsistent with the statements in the Officers’
Certificate. Any material change or inaccuracy in the facts, statements,
representations, and covenants referred to, set forth, or assumed herein or in
the Officers’ Certificate may affect our conclusions set forth herein.

In our review of certain documents in connection with our opinion as expressed
below, we have assumed the legal capacity of all natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as certified, conformed, photostatic, or electronic copies, and the
authenticity of the originals of such copies. Where documents have been provided
to us in draft form, we have assumed that the final executed versions of such
documents will not differ materially from such drafts.

Our opinion is also based on the correctness of the following assumptions:
(i) ACAC and each of the entities comprising the Company has been and will
continue to be operated in accordance with the laws of the jurisdictions in
which they were formed, and in the manner described in the relevant
organizational documents, (ii) there will be no changes in the applicable laws
of the State of Delaware or of any other jurisdiction under the laws of which
any of the entities comprising the Company have been formed, and (iii) each of
the written agreements to which the Company is a party has been and will be
implemented, construed and enforced in accordance with its terms.

In rendering our opinion, we have considered and relied upon the Internal
Revenue Code of 1986, as amended (the “Code”), the regulations promulgated
thereunder (“Regulations”), administrative rulings and other Treasury
interpretations of the Code and the Regulations by the courts and the Internal
Revenue Service (“IRS”), all as they exist at the date hereof. It should be
noted that the Code, Regulations, judicial decisions, and administrative
interpretations are subject to change at any time and, in some circumstances,
with retroactive effect. A material change that is made after the date hereof in
any of the foregoing bases for our opinion could affect our conclusions set
forth herein. In this regard, an opinion of counsel with respect to an issue
represents counsel’s best judgment as to the outcome on the merits with respect
to such issue, is not binding on the IRS or the courts, and is not a guarantee
that the IRS will not assert a contrary position with respect to such issue or
that a court will not sustain such a position if asserted by the IRS.

We express no opinion as to the laws of any jurisdiction other than the federal
laws of the United States. We express no opinion on any issue relating to ACAC
or any investment therein, other than as expressly stated herein.

TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT CIRCULAR 230, YOU ARE HEREBY
NOTIFIED THAT: (A) ANY FEDERAL TAX ADVICE CONTAINED HEREIN IS NOT INTENDED OR
WRITTEN TO BE USED,

 

2



--------------------------------------------------------------------------------

AND CANNOT BE USED BY ANY PERSON, FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY
BE IMPOSED UNDER THE CODE; (B) THE ADVICE IS WRITTEN IN CONNECTION WITH THE
PROMOTION OR MARKETING OF THE TRANSACTION OR THE MATTERS ADDRESSED HEREIN BY THE
COMPANY; AND (C) YOU SHOULD SEEK ADVICE BASED ON YOUR PARTICULAR CIRCUMSTANCES
FROM AN INDEPENDENT TAX ADVISOR.

Based on and subject to the foregoing, we are of the opinion that:

1. Commencing with ACAC’s initial taxable year that ended on December 31, 2008,
ACAC has been organized and operated in conformity with the requirements for
qualification and taxation as a real estate investment trust (a “REIT”) under
the Code, and its actual method of operation through the date of this opinion
has enabled, and its proposed method of operation will continue to enable, it to
meet the requirements for qualification and taxation as a REIT for its taxable
year ending December 31, 2010 and subsequent years. As noted in the Offering
Documents, ACAC’s qualification and taxation as a REIT depend upon its ability
to meet, through actual operating results, certain requirements relating to the
sources of its income, the nature of its assets, its distribution levels and the
diversity of its stock ownership, and various other qualification tests imposed
under the Code, the results of which are not reviewed by us. Accordingly, no
assurance can be given that the actual results of ACAC’s operations for any one
taxable year will satisfy the requirements for taxation as a REIT under the
Code.

2. Although the discussion set forth in the Offering Documents under the heading
“Federal Income Tax Considerations” does not purport to discuss all possible
United States Federal income tax consequences of the ownership and disposition
of the Shares, such discussion, though general in nature, constitutes, in all
material respects, a fair and accurate summary under current law of the material
United States Federal income tax consequences of the ownership and disposition
of the Shares of ACAC, subject to the qualifications set forth therein.

This opinion has been prepared for you in connection with the Offering and
pursuant to Section 8(n) of the Sales Agreement. This opinion may not be relied
upon by anyone else without our prior written consent. This opinion is expressed
as of the date hereof, and we are under no obligation to supplement or revise
our opinion to reflect any legal developments or factual matters arising
subsequent to the date hereof, or the impact of any information, document,
certificate, record, statement, representation, covenant, or assumption relied
upon herein that becomes incorrect or untrue.

Very truly yours,

 

3